Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted June 3, 2022, wherein claims 34-36 are canceled.  This application is a national stage application of PCT/NZ2018/050156, filed November 2, 2018, which claims benefit of foreign application NZ736941, filed November 2, 2017.
Claims 19-33 are pending in this application.
Claims 19-33 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s amendment, submitted June 3, 2022, with respect to the rejection of claims 34-36 under 35 USC 112(a) for lacking enablement for therapeutic uses of the claimed compounds in the absence of a vaccine, has been fully considered and found to be persuasive to remove the rejection as the rejected claims have been canceled.

Applicant’s amendment, submitted June 3, 2022, with respect to the rejection of claim 36 under 35 USC 112(a) for lacking enablement for a method of preventing cancer, has been fully considered and found to be persuasive to remove the rejection as the rejected claims have been canceled.

	Currently claims 19-33 are pending in this application and have been examined on the merits herein.  Applicant’s amendment submitted June 3, 2022 is seen to be persuasive to remove all rejections of record in the previous office action and place the application in condition for allowance.  Reasons for allowance are as follows:
	The claimed invention is directed to an ester of trehalose wherein both the 6- and 6’- hydroxyls are esterified with benzoyl groups further substituted by functional groups containing acyclic hydrocarbons of 5 or more carbons.  The prior art does not disclose compounds having this structure.  The closest structures known in the art are trehalose esters disclosed by US pre-grant publications 2014/0248317 (of record in previous action) and 2011/0218171. (Cited in PTO-892) These references teach 6,6’- diesters of trehalose but disclose ester groups that are either an aryl or a long-chain alkyl ester, rather than a phenyl substituted by a long-chain alkyl.  US pre-grant publication 2013/0331346 (of record in previous action) discloses 6,6’-benzoyl esters of trehalose, but does not disclose further substitution of the phenyl rings with c5 or larger alkyl groups.  At most, this reference discloses substitution with methoxy or generic “alkyl” groups that are not further defined.  One of ordinary skill in the art would not have, based on these references, found it to be obvious to specifically make esters of trehalose having the claimed acyl groups.  The earliest disclosure of similar compounds in the prior art that could potentially have led one of ordinary skill in the art to arrive at the claimed compounds is PCT publication WO2019/165114, which discloses alkoxy-substituted benzoyl derivatives of trehalose and suggests using alkyl groups of up to 18 carbons.  However, the effective filing date of this publication is February 21, 2018, which is later than the November 2, 2017 EFD of the present claims.
Accordingly, Applicant’s amendment submitted June 3, 2022, is sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        7/14/2022